DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 03/19/2021, in which claims 1-20 are pending and ready for examination. 


Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/20/2021 and 11/16/2021.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim the claims 1, 3, 4, 5, 2, 20, 22, 23, 24, and 21 (as outlined below) of U.S. Patent No. 10,974,701. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
U.S. Patent No. 10,974,701 anticipates the claims of the instant application, since It is clear that all the elements of the application claim limitations are to be found in the patent claim limitations.  The difference between the application claim limitations  and U.S. Patent No. 10,974,701 claim limitations,  lies in the fact that the patent claims limitations include many more elements and are thus much more specific.  Thus the inventions of claim limitations of the patent are in effect a “species” of the “generic” inventions of the application claim limitations.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim limitations are anticipated by U.S. Patent No. 10,974,701 claim limitations, it is not patentably distinct from claim limitations of the patent.

Instant Application 17207026
US Patent No. 10,974,701
1. An inflator comprising: an inflator housing; 

a pressure sensor operable to generate a pressure signal related to an outlet pressure of the inflator; 

a motor within the inflator housing; 

a battery pack removably coupleable to the inflator housing; 

and a controller electrically coupled to the motor and the battery pack, the controller including a non-transitory computer readable medium and a processor, 





receive the pressure signal from the pressure sensor, 










determine a rate of pressurization change based on the pressure signal, 

determine a static pressure value based on the rate of pressurization change, 


determine a motor time delay 

based on 
a target pressure value, 
the static pressure value, 

and the rate of pressurization change, 



and generate a control signal when the motor time delay substantially equals zero, wherein the control signal is operable to cause power to the motor 


a pressure sensor operable to generate a pressure signal related to a value of an outlet pressure of the inflator; 

a motor within the inflator housing; 

a battery pack removably coupleable to the inflator housing; 

and a controller electrically coupled to the motor and the battery pack, the controller including a non-transitory computer readable medium, a processor, 

and a timer, 



receive the pressure signal from the pressure sensor, 
determine the value of the outlet pressure based on the pressure signal, compare the value of the outlet pressure of the inflator from the pressure signal to a target pressure value, 

determine a rate of pressurization change based on the pressure signal, 







determine a motor delay value for the timer 

based on 
the pressure signal, 
the target pressure value, 

and the rate of pressurization change, decrement the motor delay value of the timer, 

and generate a control signal when the motor delay value of the timer substantially equals zero, wherein the control signal is operable to cause 

3. The inflator of claim 1, further comprising a user interface including at least one button for receiving an input related to the target pressure value.
4. The inflator of claim 3, further comprising a remote communication interface for receiving the input related to the target pressure value from a remote device.
4. The inflator of claim 3, further comprising a remote communication interface for receiving the input related to the target pressure value from a remote device.
5. The inflator of claim 4, wherein the remote device is a mobile phone.
5. The inflator of claim 4, wherein the remote device is a mobile phone.
10. The inflator of claim 1, wherein the controller further comprises computer executable instructions stored in the computer readable medium for controlling operation of the inflator to: adjust the pressure signal based on a voltage of the battery pack.
2. The inflator of claim 1, wherein the controller further comprises computer executable instructions stored in the computer readable medium for controlling operation of the inflator to: adjust the target pressure value based on a voltage of the battery pack to determine a target sensor pressure, the target sensor pressure operable to be used to determine the motor delay time.
11. A computer-implemented method of controlling an inflator, the inflator including a processor, a pressure sensor, 



a motor, and a battery pack, the method comprising: 
receiving a pressure signal from the pressure sensor related to an outlet pressure of the inflator;











determining a rate of pressurization change based on the pressure signal; 

determining a static pressure value based on the rate of pressurization change; 

determining a motor time delay 
based on a target pressure value, the static pressure value, and the rate of pressurization change; 





and generating a control signal when the motor time delay substantially equals zero to cause power from the battery pack to the motor to be turned off to stop a pressurization condition of the inflator.


a timer, 

a motor, and a battery pack, the method comprising: 
receiving a pressure signal from the pressure sensor related to an outlet pressure of the inflator; 

determining the value of the outlet pressure based on the pressure signal; 

determining, using the processor, a rate of pressurization change based on the pressure signal; 





determining, using the processor, a motor delay value for the timer `
based on the pressure signal, the target pressure value, and the rate of pressurization change; decrementing, using the processor, the motor delay value of the timer; 


and generating, using the processor, a control signal when the motor delay value of the timer substantially equals zero, wherein the control signal is operable to cause power to the motor to be turned off to stop pressurization of the inflator.

22. The computer-implemented method of claim 20, further comprising receiving an input through a user interface related to the target pressure value.
14. The computer-implemented method of claim 13, further comprising receiving, at a remote communication interface, the input related to the target pressure value from a remote device.
23. The computer-implemented method of claim 22, further comprising receiving, at a remote communication interface, the input related to the 

24. The computer-implemented method of claim 23, wherein the remote device is a mobile phone.
20. The computer-implemented method of claim 11, further comprising adjusting the pressure signal based on a voltage of the battery pack.
21. The computer-implemented method of claim 20, further comprising adjusting the target pressure value based on a voltage of the battery pack to determine a target sensor pressure, the target sensor pressure operable to be used to determine the motor delay time.


Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  The claims respectively end in a comma.  All claims must be sentences ending in a period. Applicant is urged to check if the claims do not contain missing limitations, or if a typographical error has been made.
Appropriate correction is required.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,705,360 to Bonzer, in view of US Patent Publication No. 2019/0070907 to Dudar et al., (hereinafter Dudar), and in further view of Chinese Application Publication No. CN204253309U to Yang et al., (hereinafter Yang. English translation of CN204253309U is included and cited in this office .
 
Regarding claim 1, Bonzer teaches an inflator (Inflating objects, such as tires, see C4 L44-45, Bonzer)comprising: 
an inflator housing (Housing, see C5 L35, Bonzer); 
a pressure sensor operable to generate a pressure signal related to a value of an outlet pressure of the inflator (Pressure sensor indicates pressure passed out to object, See C5 L48-50, C6 31-35, Bonzer); 
a motor within the inflator housing (Motor, See C5 L227-28, Bonzer); 
a battery pack (Battery, See C5 L64, Bonzer); 
and a controller(Controller, See 5 L18-25, Bonzer) electrically coupled to the motor and the battery pack, the controller including a non-transitory computer readable medium and a processor, the controller comprising computer executable instructions stored in the computer readable medium for controlling operation of the inflator to: 
receive the pressure signal from the pressure sensor (Inflation will occur until a desired pressure is achieved, meaning pressure is sensed, see C6 L55- C7 L5, C5 L44-56, Bonzer), and generate a control signal when the motor time delay substantially equals zero, wherein the control signal is operable to cause power to the motor to be turned off to stop a pressurization condition of the inflator (Inflation will occur until a desired (target) pressure is achieved, at which time, pumping is deactivated, see C6 L55- C7 L5, C5 L44-56, Bonzer).

Dozer does not explicitly teach a battery removably coupleable to an inflator housing; determine a rate of pressurization change based on the pressure signal, determine a static pressure value based on the rate of pressurization change, determine a motor time delay based on a target 
However, Dudar from the same or similar field of inflating objects, teaches determine a rate of pressurization change (A pressurization rate to be changed is determined based on a current pressure signal, see P63, Dudar), determine a motor time delay based on a pressure signal, a static pressure value, and the rate of pressurization change (Based on the pressurization rate changed, the current pressure, and static target pressure, a time duration of inflation is determined as carried out. “Motor time delay” is interpreted as the amount of time duration inflation is performed to inflate and stop inflation as instant spec, see P83, P63, Dudar), and generate a control signal when the motor time delay substantially equals zero, wherein the control signal is operable to cause power to inflation to be turned off to stop pressurization of the inflator (Controller stops inflation when duration of inflation to reach target pressure is reached (i.e. zero), see P83, Dudar).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating pressurization rate change, as taught by Dudar.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the speed of inflation so as to perform faster inflation or slower as needed and to reduce the risk of overinflating as current pressure reaches a target pressure (see P63, 83, Dudar). 

Dozer does not explicitly teach a battery removably coupleable to an inflator housing.
However, Yang from the same or similar field of inflating devices, teaches a battery removably coupleable to an inflator housing (Detachable battery, see P15, P32, Figs. 1-6, Yang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating a removable battery, as taught by Yang  
see P15, 32, Yang).

Regarding claim 2, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dunbar further teaches wherein the motor time delay substantially equals zero when the static pressure value substantially equals the target pressure value (Controller stops inflation when duration of inflation to reach target pressure is reached (i.e. zero), see P83, Dudar).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating pressurization rate change, as taught by Dudar.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the speed of inflation so as to perform faster inflation or slower as needed and to reduce the risk of overinflating as current pressure reaches a target pressure (see P63, 83, Dudar). 

Regarding claim 3, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bonzer further teaches a user interface including at least one button for receiving an input related to the target pressure value  (Buttons to receive input on desired pressure, see C6 L55-57, Fig. 1, Bonzer).

Claim 11 is rejected on the same grounds as claim 1.
Claim 13 is rejected on the same grounds as claim 3.

Claim 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonzer, in view of Dudar, in further view of Yang, and in further view of US Patent No. 9,860,361 to Hall et al., .


Regarding claim 4, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bonzer does not explicitly teach a remote communication interface for receiving the input related to the target pressure value from a remote device.
 However, Hall from the same or similar field of inflating devices, teaches a user interface including at least one button for receiving an input related to the target pressure value (Control via smartphone, which is remote, and permits input of a desired pressure, see C8 L28  to C9L11, Figs. 8A, 8B, 7B, Hall).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating control by remote device including cell phone, as taught by Hall.  
One of ordinary skill in the art would have been motivated to do this modification in order to more conveniently control inflation from a distance (see C1 L10-24, Hall).


Regarding claim 5, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hall further teaches wherein a remote device is a mobile phone(Control via smartphone, which is remote, and permits input of a desired pressure, see C8 L28  to C9L11, Figs. 8A, 8B, 7B, Hall).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating control by remote device including cell phone, as taught by Hall.  
see C1 L10-24, Hall).

Claim 14 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 5.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonzer, in view of Dudar, in further view of Yang, and in further view of and in further view of US Patent Publication No. 2006/0002800 to Klein et al., (hereinafter Klein).

Regarding claim 10, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.

Klein further teaches wherein a preset value is 0.1-5.0 pounds per square inch ("PSI") (3 psi is a va;ue within 1-5psi, see P22-21, P17, Klein).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating consideration of a preset value to a target pressure, as taught by Klein.  
One of ordinary skill in the art would have been motivated to do this modification in order to take into account the influence of dynamic pressure drop within a hose of an inflation mechanism (see P22-21, P17, Klein).
 


Claim 20 is rejected on the same grounds as claim 10.

Allowable Subject Matter
Claims 6-9 and 16-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While Bonzer discloses an inflator including a motor, pump, and the ability to receive input for a target pressure, and then stop a motor when a current pressure and target pressure are equal, and while Dudar teaches inflating in and stopping inflation in consideration of pressurization rate change, target pressure, and current pressure , While Yang teaches a portable inflator powered by a battery, none of these references taken either alone or in combination with the prior art of record disclose an inflator or method for controlling an inflator, including:

 (Claim 6) “…wherein the controller further comprises computer executable instructions stored in the computer readable medium for controlling operation of the inflator to: compensate the pressure signal from the pressure sensor based on a measured temperature associated with inflator.” 

(Claim 9) “…wherein the controller further comprises computer executable instructions stored in the computer readable medium for controlling operation of the inflator to: determine the motor delay time based on the following equation: T MD = ( P TARGET - P STATIC ) R PC ##EQU00007## where P.sub.STATIC is the static pressure value, P.sub.TARGET is the target pressure value, and R.sub.PC is the rate of pressurization change.”

(Claim 16) “…compensating the pressure signal from the pressure sensor based on a measured temperature associated with the inflator.” 

(Claim 19) “…determining the motor delay time, T.sub.MD, based on the following equation: T MD = ( P TARGET - P STATIC ) R PC ##EQU00008## where P.sub.STATIC is the static pressure value, P.sub.TARGET is the target pressure value, and R.sub.PC is the rate of pressurization change.”

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117